Exhibit 10.1

Medpace Holdings, Inc.

Non-Employee Director Compensation Policy

(Revised as of October 25, 2018)

Non-employee members of the board of directors (the “Board”) of Medpace
Holdings, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy
(this “Policy”). The cash and equity compensation described in this Policy shall
be paid or be made, as applicable, automatically and without further action of
the Board (subject to Section 1(c)(ii)), to each member of the Board who is not
an employee of the Company or any parent or subsidiary of the Company (each, a
“Non-Employee Director”) who may be eligible to receive such cash or equity
compensation, unless such Non-Employee Director declines the receipt of such
cash or equity compensation by written notice to the Company. This Policy became
effective after the effectiveness of the Company’s initial public offering (the
date of such effectiveness, the “Effective Date”) and has been revised as of
October 25, 2018.  This Policy shall remain in effect until it is revised or
rescinded by further action of the Board. This Policy may be amended, modified
or terminated by the Board at any time in its sole discretion. The terms and
conditions of this Policy shall supersede any prior cash and/or equity
compensation arrangements for service as a member of the Board between the
Company and any of its Non-Employee Directors and between any subsidiary of the
Company and any of its non-employee directors. No Non-Employee Director shall
have any rights hereunder, except with respect to non-qualified stock options or
restricted stock units granted pursuant to this Policy.  

 

1.  Annual Retainers. Non-Employee Directors shall be granted the retainers
described below.  

 

(a)

Annual Retainers. Each Non-Employee Director shall receive an annual retainer
with a value of $40,000 for service on the Board.  

 

(b)

Additional Annual Retainers. In addition, a Non-Employee Director shall receive
the following annual retainers:  

 

(i)

Audit Committee. A Non-Employee Director serving as Chairperson of the Audit
Committee shall receive an additional annual retainer with a value of $20,000
for such service. A Non-Employee Director serving as a member of the Audit
Committee (other than the Chairperson) shall receive an additional annual
retainer with a value of $7,500 for such service.  

 

 

(ii)

Compensation Committee. A Non-Employee Director serving as a member of the
Compensation Committee shall receive an additional annual retainer with a value
of $7,500 for such service.

 

 

(c)

Payment of Retainers.  

--------------------------------------------------------------------------------

 

(i)

Timing. The annual retainers described in Sections 1(a) and 1(b) shall be earned
on a quarterly basis based on a calendar quarter and shall be paid by the
Company in arrears not later than the fifteenth day following the end of each
calendar quarter.  

 

 

(ii)

Form. The annual retainers shall be paid in the form of cash; provided that the
Board may, in its discretion, permit a Non-Employee Director to elect to receive
any portion of the annual retainer in the form of shares of common stock of the
Company (“Common Stock”) in lieu of cash. If such an election is permitted by
the Board and made by a Non-Employee Director, the number of shares of Common
Stock to be paid shall be determined by dividing the portion of the annual
retainer payable in the form of Common Stock by the Fair Market Value (as
defined in the Company’s 2016 Incentive Award Plan or any other applicable
Company equity plan then maintained by the Company (such plan, as may be amended
from time to time, the “Equity Plan”)) per share of Common Stock on the date the
retainer is payable. Shares issued in lieu of cash shall be fully vested and
unrestricted shares of Common Stock. Any election by a Non-Employee Director to
receive a portion of the annual retainer in shares of Common Stock must be made
prior to the applicable payment date for such portion of the annual retainer and
pursuant to an election form to be provided by the Company. An election must
comply with all rules established from time to time by the Board, including the
Company’s Insider Trading Compliance Policy. A Non-Employee Director may not
make an election pursuant to this Section 1(c)(ii) during a Company blackout
period or when the Non-Employee Director is otherwise in possession of material
non-public information.  

 

(iii) Termination of Service. In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, such Non-Employee Director shall
receive a prorated portion of the retainer(s) otherwise payable to such
Non-Employee Director for such calendar quarter pursuant to Sections 1(a) and
1(b), with such prorated portion determined by multiplying such otherwise
payable retainer(s) by a fraction, the numerator of which is the number of days
during which the Non-Employee Director serves as a Non-Employee Director or in
the applicable positions described in Section 1(b) during the applicable
calendar quarter and the denominator of which is the number of days in the
applicable calendar quarter.  

 

2.Equity Compensation. Non-Employee Directors shall be granted the equity awards
described below.  

 

(a)

Annual Awards. Each Non-Employee Director who (i) serves on the Board as of the
date of any annual meeting of the Company’s stockholders (an “Annual Meeting”)
after the Effective Date and (ii) will continue to serve as a Non-Employee
Director immediately following such Annual Meeting shall be automatically
granted, on the date of such Annual Meeting, an option to purchase the number of
shares of Common Stock (at a per-share exercise price equal to the closing price
per share of the Common Stock on the date of such annual meeting (or on the last
preceding trading day if the date of the annual meeting is not a trading day))
that has an aggregate fair value on the date of grant of $90,000 (calculated in
accordance with FASB Accounting Codification Topic 718 (“ASC 718”) using the
same formula and assumptions as the Company utilized for the purpose of valuing
outstanding options in its then-most recently prepared audited annual financial
statement). The awards described in this Section 2(a) shall be referred to as
the “Annual Awards.” For the avoidance of doubt, a Non-Employee Director elected
for the first time to the Board at an Annual Meeting shall receive only an
Annual Award in connection with such election, and shall not receive any Initial
Award on the date of such Annual Meeting as well.  

--------------------------------------------------------------------------------

 

 

(b)

Initial Awards. Except as otherwise determined by the Board, each Non-Employee
Director who is initially elected or appointed to the Board after the Effective
Date on any date other than the date of an Annual Meeting shall be automatically
granted, on the date of such Non-Employee Director’s initial election or
appointment (such Non-Employee Director’s “Start Date”), an award of an option
to purchase shares of Common Stock (at a per-share exercise price equal to the
closing price of the Common Stock on the date of such initial election or
appointment (or on the last preceding trading day if the date of the initial
election or appointment is not a trading day)) that has an aggregate fair value
on such Non-Employee Director’s Start Date equal to the product of (i) $90,000
(calculated in accordance with ASC 718 using the same formula and assumptions as
the Company utilized for the purpose of valuing outstanding options in its  then
most recently prepared audited annual financial statement) and (ii) a fraction,
the numerator of which is (x) 365 minus (y) the number of days in the period
beginning on the date of the Annual Meeting immediately preceding such
Non-Employee Director’s Start Date (or, if no such Annual Meeting has occurred,
the Effective Date) and ending on such Non-Employee Director’s Start Date and
the denominator of which is 365. The awards described in this Section 2(b) shall
be referred to as “Initial Awards.” Notwithstanding the foregoing, the Board in
its sole discretion may determine that the Initial Award for any Non-Employee
Director be granted in the form of restricted stock units with equivalent value
on the date of grant. For the avoidance of doubt, no Non-Employee Director shall
be granted more than one Initial Award.  

 

 

(c)

Termination of Employment of Employee Directors. Members of the Board who are
employees of the Company or any parent or subsidiary of the Company who
subsequently terminate their employment with the Company and any parent or
subsidiary of the Company and remain on the Board will not receive an Initial
Award pursuant to Section 2(b) above, but to the extent that they are otherwise
eligible, will be eligible to receive, after termination from service with the
Company and any parent or subsidiary of the Company, Annual Awards as described
in Section 2(a) above.  

 

 

(d)

Vesting of Awards Granted to Non-Employee Directors. Each Annual Award and
Initial Award shall vest and become exercisable on the earlier of (x) the day
immediately preceding the date of the first Annual Meeting following the date of
grant and (y) the first anniversary of the date of grant, subject to the
Non-Employee Director continuing in service through the applicable vesting date.
No portion of an Annual Award or Initial Award that is unvested or unexercisable
at the time of a Non-Employee Director’s termination of service on the Board
shall become vested and exercisable thereafter. All of a Non-Employee Director’s
Annual Awards and Initial Awards shall vest in full immediately prior to the
occurrence of a Change in Control (as defined in the Equity Plan), to the extent
outstanding at such time.  

 

3.General. The annual retainers (whether provided in the form of cash or equity)
and equity awards described herein shall be granted under and shall be subject
to the terms and provisions, including the limitations on the numbers of shares,
of the Equity Plan. The equity awards described in Section 2 shall be granted
subject to the execution and delivery of award agreements, including attached
exhibits, in forms to be approved by the Board. All applicable terms of the
Equity Plan apply to this Policy as if fully set forth herein, and all retainers
and equity grants hereunder are subject in all respects to the terms of the
Equity Plan. All numbers of shares determined hereunder shall be rounded down to
the nearest whole share and subject to adjustment as provided in the Equity
Plan.  

  

* * * * *  